Citation Nr: 0726119	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969, and from May 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for PTSD.

In March 2005, the Board found that new and material evidence 
had been received that was sufficient to reopen the 
previously denied claim, but remanded the underlying service 
connection claim for additional development.  The case has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been substantially completed, and 
that, as such, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not engage in combat while on active 
duty.

3.  Although the medical evidence reflects that the veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which this diagnosis was based.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board 
observes that the veteran was sent a letter in May 2001 
regarding his original claim of service connection for PTSD, 
and that this letter did apprise him of VA's duties to assist 
and notify.  He was also sent a letter in November 2002 in 
regard to his application to reopen the PTSD claim, which 
contained pertinent information on the underlying service 
connection claim including that there be confirmed in-service 
stressors on which his PTSD was based.  As both of these 
letters were sent prior to the May 2003 rating decision that 
is the subject of this appeal, the Board concludes the 
veteran received adequate preadjudication notice in this 
case.  He was also sent additional notification in April 2005 
and October 2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his claim of service 
connection for PTSD, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the October 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that is 
not of record.  His service personnel records have also been 
obtained and are on file.  Moreover, efforts were made to 
verify his account of his purported in-service stressors 
through official channels.  He has had the opportunity to 
present evidence and argument in support of his claim, and 
indicated on his August 2003 Substantive Appeal that he did 
not want a Board hearing in conjunction with this appeal.  
Further, he was accorded a VA psychiatric examination in 
November 2006, and a psychological assessment in December 
2006.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.

The veteran essentially contends that he currently has PTSD 
due to stressors that occurred in the Republic of Vietnam 
during his first period of active duty.  For example, in 
treatment records dated in October 2002, he asserted the 
following in-service stressors resulted in PTSD: witnessing 
three marines tied to a tree with no heads and decomposing; 
holding a 12 year old Viet Cong girl under water until she 
drowned; killing 11 people in Vietnam; cutting the throat of 
an enemy soldier; cutting the head off of an enemy soldier; 
seeing bloated and decomposing bodies; participating in the 
Tet Offensive; and being responsible for body recovery.  In 
his August 2003 Substantive Appeal, he further indicated that 
he was in B Co., 1st Bn, 25th Infantry at Chu Lai; that he 
participated in Operation Clean Sweep in 1968 to 1969; and 
that he recalled his unit coming upon the bodies of three 
marines who were tied to a tree and had their heads and hands 
chopped off.

The Board acknowledges that the competent medical evidence of 
record does include findings of PTSD based upon what the 
veteran contends occurred while on active duty.  VA 
outpatient treatment records dated between 1991 and 2000 
contain treatment for dysthymic disorder and depression.  The 
veteran was first diagnosed with PTSD in 1998.  

In view of the foregoing, the resolution of this case depends 
upon whether the record supports the veteran's account of his 
purported in-service stressors.

To the extent the medical evidence indicates the veteran has 
PTSD due to active service, the provisions of 38 U.S.C.A. § 
1154(b) provide that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  The Board notes that the veteran has asserted 
that he engaged in combat, to include at a November 2006 VA 
examination.  He reported that he was assigned to 
reconnaissance when he arrived in Vietnam.  However, the 
record does not reflect that he received a Purple Heart, 
Combat Action Ribbon, or any other awards which would denote 
combat service.  Moreover, such service is inconsistent with 
his military occupational specialty (MOS) of Clerk Typist 
during his first period of active duty.  A thorough review of 
his service personnel records does not reflect he was ever 
assigned to combat duty.  Consequently, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable in this case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board notes that efforts made to verify the veteran's 
account of his purported stressors through official channels 
have been unsuccessful.  As part of the March 2005 remand, 
the Board noted that there was some confusion as to where the 
veteran was stationed between January 1968 and January 1969.  
The DD-214 for the period of service from October 1966 to 
November 1969 showed the veteran had foreign service in 
Vietnam.  Similarly, the DD-214 for the period of service 
from May 1977 to August 1978 stated the veteran had service 
in Vietnam from January 1968 to January 1969.  However, other 
service personnel records indicate the veteran was assigned 
to the 31st Field Hospital USARPAC in Thailand during 1968.  
Further, the official service record of assignments for his 
first period of active duty does not indicate service in 
Vietnam.  There is also no reference to service in Vietnam in 
the service medical records.

In view of the foregoing, the Board remanded the case to 
obtain clarification of the veteran's duty station between 
January 1968 and January 1969.  Among other things, the 
National Personnel Records Center (NPRC) was contacted, and 
responded in September 2006 that it was unable to verify the 
veteran served in Vietnam.  The NPRC reported that the record 
indicates that the veteran's service was in Thailand.  In 
addition, NPRC reported that Operation Clean Sweep was a one 
day operation conducted in July 1968 by the 4th Infantry 
Division under the Control of Division Artillery.  In 
pertinent part, the report of this Operation stated that "no 
significant contact with the enemy was made."

Therefore, despite the notations of Vietnam service on the 
veteran's DD Forms 214, the Board must conclude that the 
preponderance of the evidence is against his having had 
active service in the Republic of Vietnam.  The evidence in 
support of this finding includes the September 2006 response 
from the NPRC, as well as the fact that the veteran's service 
personnel records do not reflect he was ever assigned to the 
Republic of Vietnam.  In fact, these records indicate he was 
stationed in Thailand from January to October 1968, when he 
was purportedly in Vietnam.  The Board also reiterates its 
conclusion that the record does not reflect the veteran 
engaged in combat with the enemy; and that such action is 
inconsistent with his MOS of this period of Clerk Typist.

The Board notes that in making the above determination, it 
was cognizant of the holding of Pentecost v. Principi, 16 
Vet. App. 124 (2002), wherein the Court reversed the Board's 
denial of a claim for service connection for PTSD on the 
basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the veteran submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include as having happened to his 
entire unit.

The Board also wishes to note that the clinician who 
conducted a November 2006 VA psychiatric examination noted 
that the veteran's claims folder indicated that VA had been 
unable to verify that the veteran was actually in Vietnam.  
Moreover, the examiner noted that there were a number of 
inconsistencies evident in this evaluation, and that the 
veteran also generated an invalid profile when administered 
structure psychometric tests while in the VA PTSD program.  
The examiner stated that both of these observations were 
consistent with fabrication, as well as VA's contention that 
he was never in Vietnam.  Further, the examiner opined that 
the inconsistencies in the veteran's history, the veteran's 
invalid psychological profile, the VA's report that the 
veteran was never in Vietnam, the veteran's lack of genuine 
remorseful affect during the interview, and the veteran's 
longstanding history of sociopathy argue against a primary 
diagnosis of PTSD.  

Similarly, a VA psychological assessment conducted in 
December 2006 noted that, beyond any reasonable doubt, 
official documents denote the veteran was stationed in 
Thailand during the period of time he claimed to have been 
stationed in Vietnam.  Further, it was noted that many of the 
veteran's statements about military service in Vietnam were 
inconsistent with external facts, inconsistent with 
procedures, vague and uninformative, and indicated absence of 
substantial/experiential knowledge, etc.  It was also stated 
that many of his statements were apparent acts of omission 
and commission that served to misrepresent information, and 
were inconsistent with official records, inconsistent with 
what he had told others (as contained in medical records), 
etc.  Therefore, it was stated that the data did not 
indicate, and actually overwhelmingly contraindicated, a PTSD 
due to traumatic events that occurred while on active duty in 
Vietnam.  

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Rather, the 
evidence of record actually contradicts the veteran's 
assertion that he had active service in the Republic of 
Vietnam.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


